Citation Nr: 9914834	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, claimed as secondary to mustard gas exposure.

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1941 to September 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for a 
pulmonary disability and an eye disability, each claimed as 
secondary to mustard gas exposure.  

The case was previously before the Board in February 1997 
when it was remanded for further development.  


REMAND 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

The veteran served in Italy during World War II and claims 
that he was exposed to mustard gas during the German bombing 
of Bari, Italy, in December 1943.  Previous efforts to verify 
the veteran's assertion that he was present in the area of 
Bari, were not successful.  In May 1994 the National 
Personnel Record Center (NPRC) indicated that a search of 
service records and medical records from the 72nd Signal 
Corps, bore no reference to the veteran during the period 
August 1943 to November 1943.  However, the veteran's service 
medical records identify his unit variously as the 72nd 
Signal Corps, the 71st Signal Corps and the "6689 Sig Morn 
Co."  

In response to a request for service personnel and medical 
records the NPRC indicated in April 1997 that the veteran's 
medical records may have been destroyed by a fire at that 
facility.  In fact, the veteran's service medical records 
were not destroyed.  The claims folder includes what appears 
to be a complete set of service medical records.  
Nonetheless, the location of the veteran's service personnel 
records remains unclear.  In a case such as this one, where 
service records may have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim, which includes the duty to search 
for alternative records. See Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992).  

On prior remand the RO was directed to undertake specific 
actions aimed at establishing whether the veteran was present 
in the area of Bari during the pertinent period.  Although 
this effort was to include requesting the assistance of the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), the record does not reflect such action.  

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") recently held that a 
remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  It was held further that a remand by 
the Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand. 38 U.S.C. § 303.  Finally, it was held 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, No. 97-78 (U.S. Vet App. June 
26, 1998).   

In view of the foregoing, the case must be returned to the RO 
for completion of the development mandated by the Board's 
prior remand.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should forward to USASCRUR all 
available information to assist in 
identification of the veteran's assigned 
unit during 1943, together with copies of 
the veteran's separation documents, to 
assist in a determination of whether the 
veteran was present in the area of Bari 
during the period of German bombing.  Any 
information received is to be associated 
with his claims file.  

2.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development found to be 
warranted, if it appears at least as 
likely as not that the veteran was 
exposed to mustard gas, or other vesicant 
agents, during active military service, 
the RO should schedule the veteran for 
appropriate examinations at a VA medical 
facility to determine if he has the 
pertinent respiratory disabilities or eye 
disabilities in his diagnosis as 
enumerated in 38 C.F.R. § 3.316 (1996).  
All tests deemed appropriate by the RO, 
including X-rays, should be conducted.  
The veteran's claims file, together with 
a copy of this remand, must be reviewed 
by all examiners prior to their 
respective studies.  The examiners are to 
report detailed findings, both positive 
and negative, and provide complete 
rationale for all opinions expressed.  

3.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for a pulmonary 
disability and an eye disability as a 
result of exposure to mustard gas, or 
other vesicant agents, during active 
military service.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


